Title: James Madison to William Cabell Rives, 1 July 1828
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                July 1. 1828.
                            
                        
                         
                        I have received your very kind letter of the 26. Ult. We had neither changed our purpose, nor forgotten our
                            promise, to take Castle Hill in our way to the University. We hope for the pleasure of being there on the forenoon of
                            Tuesday the 8th. inst., proceeding the next day, to our destination. In the mean time we pray Mrs. Rives & yourself
                            to accept our best respects & our cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    